DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 16/808,972 (“’972 Reissue Application” or “instant application”), having a filing date of 4 March 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a continuation reissue of U.S. Patent 9,908,488 (“’488 Patent”) titled “WIRELESS ELECTRICAL INTERFACE SYSTEM”, which issued on 6 March 2018 with claims 1-11 (“issued claims”).  The application resulting in the ‘488 Patent was filed on 7 April 2016 and assigned U.S. patent application number 15/092,614 (“’614 Application”).  The parent reissue application number is 16/806,642, filed on 2 March 2020.  

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘488 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘614 Application claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Application 62/143,693, filed 6 April 2015.
However, under the provisions of 35 U.S.C. § 119(e), in order to claim benefit to a prior-filed provisional application, the subsequent non-provisional application must be filed not later than twelve months after the filing date of the provisional application.  See 37 C.F.R. § 1.78.
In this case, the filing date of the subsequent utility application was more than twelve months after the filing date of the provisional application.  Therefore, utility application 15/092,614 is not entitled to priority under 35 U.S.C. § 119(e) to the date of U.S. Provisional Application 62/143,693, because that application became abandoned as of 6 April 2016.
The ‘614 Application is therefore entitled only to a priority date of 7 April 2016, the date on which the application was filed.

As a reissue application, the instant application is entitled to the priority date of the ’488 Patent, the patent being reissued.  


Because the effective filing date of the instant application is on or after March 16, 2013, the earlier ‘First to Invent’ provisions do not apply.  Instead, the AIA  First Inventor to File (“AIA -FITF”) provisions will apply. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner 

Additionally, upon review of the pending claims, the examiner finds several instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
an aftermarket electrical device for detecting breath alcohol levels;
an electronic circuit for transferring information from the vehicle’s control system to the BAIID system; 
a wireless microprocessor configured to wirelessly transmit a command; and
a wireless microprocessor configured to enable/disable the vehicle’s starter system, and for wirelessly receiving a command.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Specifically, the claimed ‘aftermarket device’ is interpreted by the Office as corresponding to a breath alcohol ignition interlock device (BAIID), as disclosed at col. 6, lines 12-16.

electronic circuit’ is interpreted by the Office as corresponding to the components and circuitry of the Interior Interface Module (IIM) as discussed at col. 6, line 52 through col. 7, line 20, and illustrated in drawing Figure 4:

    PNG
    media_image1.png
    567
    684
    media_image1.png
    Greyscale


wireless microprocessor’ for transmitting a command is interpreted by the Office as corresponding to a wireless transceiver. 
The claimed ‘wireless microprocessor’ for enabling/disabling the vehicle’s starter system is interpreted by the Office as corresponding to the components and circuitry of the Exterior Interface Module (EIM) as discussed at col. 7, lines 23-43, and illustrated in drawing Figure 5:

    PNG
    media_image2.png
    569
    723
    media_image2.png
    Greyscale

wireless microprocessor’ for receiving a command is interpreted by the Office as corresponding to a wireless transceiver. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

V. Preliminary Amendment
Applicant’s preliminary amendment, filed 4 March 2020, has been received and entered into the record.
Applicant has amended the specification, as well as canceling claims 1-11 and adding new claim 12.  Claim 12 is now pending in the application.

VI. Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 4 March 2020.  The IDS has been received and entered into the record.
Since the IDS complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449.

VII. Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR § 1.175 and MPEP § 1414) because of the following:
The error cited as supporting the instant reissue application (i.e., the unnecessary limitation of two aftermarket devices) is an error that has already been relied upon in parent reissue application 16/806,642.  Since that error has already been corrected through the claims of the parent reissue application, it is not a proper error upon which a second reissue application can be based.
If the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way, a statement on the record is needed to explain compliance with 37 CFR § 1.175(f)(2).  This statement can be provided in Applicant’s remarks accompanying the next response.

VIII. Rejections under 35 U.S.C. § 251
Claim 12 is rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR § 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

IX. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/806,642 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claim(s).
Reference claim 12 includes all of the claimed features (e.g., the aftermarket electrical device, the internal interface module (IIM) connected to an OBD-II port and connected to the aftermarket device, the external interface module (EIM) connected to the vehicle’s starter system and in communication with the IIM, etc.) of the examined claims, or renders said claimed features obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

X. Allowable Subject Matter
Claim 12 would be allowable were the provisional double patenting rejection and § 251 rejections to be resolved.

The following is an examiner's statement of reasons for indication of allowable 

The prior art of record fails to disclose or fairly suggest a breath alcohol ignition interlock device (BAIID) system including an Interior Interface Module (IIM) as illustrated in drawing Figure 4 and discussed at col. 6, line 52 through col. 7, line 6:

    PNG
    media_image1.png
    567
    684
    media_image1.png
    Greyscale
, as claimed in independent claim 12.



    PNG
    media_image2.png
    569
    723
    media_image2.png
    Greyscale
, as claimed in independent claim 12.


XI. Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Specifically, U.S. Patent 10,604,011, issued to DeVries et al. and having a priority date prior to that of the instant reissue application, teaches a networked intoxication vehicle immobilization device having wireless communication between a control module (analogous to the claimed internal interface module), a detection element (analogous to the claimed aftermarket electrical device), and a wireless relay (analogous to the claimed external interface module), see e.g., drawing Figure 3.
U.S. Patent 10,328,800, issued to Connerty et al. and having a priority date prior to that of the instant reissue application, teaches a vehicle interlock system including a gas sampler device including a wireless communication subsystem, and an interlock device having a second wireless communication subsystem and a starter relay which is disabled in response to an unsatisfactory breath sample received by the gas sample device.  Some or all of the control and analysis communications may be exchanged over the wireless communications medium.
U.S. Patent 7,934,577, issued to Walter et al. and having a priority date prior to that of the instant reissue application, teaches a breath alcohol test device including a handheld unit for gathering initial breath data, a relay box that relays the breath data 

In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘488 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '488 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '488 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571) 272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          


Conferees:

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992

lsw
5 August 2021